         Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA                                 :
                                                         :
        -against-                                        :   NOTICE OF MOTION
                                                         :   TO SEVER
JOSHUA ADAM SCHULTE                                      :
                                                         :   17 Cr. 548 (PAC)
                Defendant.                               :
--------------------------------------------------------X

PLEASE TAKE NOTICE, that the defendant Joshua Adam Schulte, by and through

his counsel, will move this Court, before the Honorable Paul A. Crotty, United States

District Judge for the Southern District of New York, for an order severing counts

twelve, thirteen, fourteen, and fifteen from the second superseding indictment filed by

the government on October 31, 2018.

DATED:          NEW YORK, N.Y.
                June 18, 2019
                                                        Respectfully submitted,
                                                        Federal Defenders of New York

                                                       /s/ Sabrina P. Shroff
                                                    By: ________________________
                                                       Attorney for Defendant
                                                       Joshua Adam Schulte
                                                       52 Duane Street, 10th Floor
                                                       New York, New York 10007
                                                       Tel.: (212) 417-8713
TO: GEOFFREY S. BERMAN, ESQ.
    United States Attorney
    Southern District of New York
    One St. Andrew’s Plaza
    New York, New York 10007
    Attn: Matthew Laroche and Sidhardha Kamaraju
    Assistant United States Attorneys
         Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 2 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA                                 :
                                                         :
       -against-                                         :
                                                         :        MEMORANDUM OF LAW
JOSHUA ADAM SCHULTE,                                     :
                                                         :              17 Cr. 548 (PAC)
                Defendant.                               :
---------------------------------------------------------X




                 Memorandum of Law In Support of Motion to Sever
                 the Child Pornography and Copyright Counts (12-15)
                     from the Classified Information Counts (1-11)




                                                             Federal Defenders of New York, Inc.
                                                             Counsel for Defendant
                                                             Joshua Adam Schulte
                                                             52 Duane Street, 10th Floor
                                                             New York, New York 10007
                                                             Tel.: (212) 417-8713

                                                             Sabrina P. Shroff
                                                             Edward S. Zas
                                                             Allegra Glashausser
                                                             Lauren M. Dolecki
                                                               Of Counsel

TO:     GEOFFREY S. BERMAN, ESQ.
        United States Attorney
        Southern District of New York
        One St. Andrew’s Plaza
        New York, New York 10007
        Attn: Matthew Laroche and Sidhardha Kamaraju
        Assistant United States Attorneys
             Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 3 of 15



                                                     TABLE OF CONTENTS

Preliminary Statement ............................................................................................................ 1

Statement of Facts .................................................................................................................. 1

Argument ................................................................................................................................. 3

          The child pornography counts are improperly joined with the classified-
          information counts because they are not similar in character, based on
          the same act or transaction, or part of a common scheme or plan ...................... 3

                 A. The child pornography counts and the leak counts should not be
                    joined under Rule 8(a).................................................................................. 4

                 B. Alternatively, the child pornography counts should be severed
                    because including them would be substantially prejudicial to Mr.
                    Schulte ............................................................................................................ 9

Conclusion............................................................................................................................. 12
         Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 4 of 15



                                    Preliminary Statement

       Joshua Adam Schulte moves to sever the child pornography counts (counts

twelve through fourteen) from the counts related to the theft and disclosure of

classified information (counts one through ten). 1 Joinder of the child pornography

counts with the classified information counts is improper under the Federal Rules of

Criminal Procedure, Rule 8(a), because the child pornography counts and the counts

related to the disclosure of classified information are not of a similar character, based

on the same act or transaction, or part of a common scheme or plan. Alternatively,

even if joinder were proper, the counts should be severed pursuant to Rule 14(a)

because including them would substantially prejudice Mr. Schulte.

                                      Statement of Facts

       Joshua Adam Schulte is a 30-year-old man with no criminal record and no past

arrests. Starting in college, he worked for six years at the CIA, passing numerous

background checks and polygraph examinations. On March 7, 2017, WikiLeaks

published classified information that came from the CIA, and Mr. Schulte became the

target of the FBI’s investigation. Although the FBI executed a search warrant and



1
 There are two other counts in the indictment that do no squarely fit with either category: the
copyright infringement and the contempt of court counts. These are also not of a similar character,
based on the same act or transaction, or part of a common scheme or plan as the counts related to
the leak of classified information or possession of child pornography. This motion does not
specifically address these counts. However, because the copyright count is more similar to the child
pornography counts in that both are broadly about the possession of contraband, while the
contempt of court count is more similar to the leak counts in that both are broadly about the
improper distribution of information, we request that they be joined with those groups respectively.
                                                 1
        Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 5 of 15



seized a large volume of Mr. Schulte’s personal electronic devices from his home, they

apparently found no leaked materials on those devices. Instead, they found a single

image they claimed was child pornography, as well as purported evidence of the illegal

streaming of movies. The FBI sought another warrant to search Mr. Schulte’s devices

for evidence of child pornography and copyright infringement. After finding

additional alleged child pornography, on September 6, 2017, the government filed an

indictment charging Mr. Schulte with receipt, possession, and transportation of child

pornography. Indictment (ECF No. 6).

      Nine months later, on June 18, 2018, the government filed a superseding

indictment adding charges relating to the disclosure of classified information, as well

as one count of copyright infringement. Superseding Indictment (ECF No. 47). The

government’s most recent indictment, filed on October 31, 2018, charges Mr. Schulte

with fifteen separate counts. S2 Superseding Indictment (ECF No. 68). Counts one

through ten all relate to the theft and leak of classified government information. Id.

Counts twelve through fourteen are the child pornography counts, and count fifteen

is the copyright count.




                                            2
        Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 6 of 15



                                      Argument

          The child pornography counts are improperly joined with
          the classified-information counts because they are not
          similar in character, based on the same act or transaction,
          or part of a common scheme or plan.

      The indictment against Mr. Schulte charges at least two completely distinct sets

of counts: those related to child pornography and those related to the disclosure of

classified information. The child pornography charges are straightforward and easy to

understand. The only anticipated questions for the jury at trial will be whether the

seized material is child pornography and, if so, whether Mr. Schulte knew that there

was child pornography on his device. The government’s evidence of these charges will

be direct: it will likely present images from Mr. Schulte’s computer and argue they are

child pornography.

      In contrast, the classified-information charges are complex, and the anticipated

evidence will involve sophisticated, difficult technological concepts. The government

will likely rely on circumstantial evidence, using forensics and other experts who will

testify about how the CIA’s backup systems, security protocols, and technology

functioned to explain why they believe it was Mr. Schulte who took the leaked

information, even though the government never found any of the leaked documents

on his computers.

      These two groups of charges are not similar in character, part of the same act,

or connected by any common scheme. The alleged actions are different: downloading

                                            3
          Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 7 of 15



child pornography on a home electronic device versus stealing information from a

work computer. The type of crimes are different: possession of contraband verses

stealing classified information. And the timing is different: the child pornography

charges start in 2009, the classified-information charges in 2016 and 2017. The two

groups of crimes are just not alike. Therefore, they should be separated from each

other.

         A. The child pornography counts and the leak counts should not be joined
            under Rule 8(a).

         Separate offenses may be charged in the same indictment only if they are

(1) “of the same or similar character”; (2) “based on the same act or transaction”; or

(3) “connected with or constitute parts of a common scheme or plan.” Fed. R.

Crim. P. 8(a). “Similar charges” include those that are “somewhat alike,” “resembling

in many respects,” or those “having a general likeness,” to each other. United States v.

Werner, 620 F.2d 922, 926 (2d Cir. 1980) (quoting omitted). “Joinder is usually

proper . . . when counts ‘have a sufficiently logical connection to each other’ or

‘where the same evidence may be used to prove each count.’” United States v. Ezeobi,

2011 WL 3625662, at *1 (S.D.N.Y. Aug. 17, 2011) (quoting United States v. Rivera, 546

F.3d 245, 253 (2d Cir. 2008)). “In reviewing the propriety of joinder, courts ‘apply a

commonsense rule to decide whether, in light of the factual overlap among charges,

joint proceedings would produce sufficient efficiencies such that joinder is proper

notwithstanding the possibility of prejudice to . . . the defendant[ ] resulting from the

                                            4
        Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 8 of 15



joinder.’” United States v. Kerik, 615 F. Supp. 2d 256, 274 (S.D.N.Y. 2009)

(quoting United States v. Shellef, 507 F.3d 82, 98 (2d Cir. 2007)).

       Here, there is essentially no factual overlap between the charges, and few

efficiencies to a joint trial because the child pornography counts are nothing like the

leak counts. Indeed, the only common attribute between the leak counts and the child

pornography counts are that both were allegedly committed by Mr. Schulte using a

computer or other electronic devices and that the government searched for evidence

of both crimes on the same electronic devices. That is simply not enough.

       In a similar case, a court in the Eastern District of Virginia ruled that the

joinder of charges involving unlawful access to a government computer and

possession of child pornography was improper. United States v. Gray, 78 F. Supp. 2d

524, 532 (E.D. Va. 1999). In Gray, just as in Mr. Schulte’s case, the FBI found

supposed evidence of child pornography on the defendant’s computer while executing

a search warrant in connection with an unrelated investigation of unauthorized

computer intrusions. Id. at 526-27. Despite the fact that “both offenses were probably

committed by using the Internet to download and copy files onto a home computer,”

the court found that “the illegal actions themselves are of a completely different

character.” Id. at 531-32. The court reasoned that “[u]nauthorized access into a

government computer is analogous to breaking and entering in the physical world;

possession of child pornography on a computer is analogous, in the physical world, to

possession of pictures of child pornography.” Id. at 532. The court reached the logical
                                              5
        Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 9 of 15



conclusion that “breaking and entering and possession of child pornography are not

crimes of similar character.” Id. As in Gray, that both types of offenses here were

allegedly committed with electronic devices simply does not make them similar.

      There is also no allegation that the child pornography counts are based on the

same act or transaction or part of a common scheme or plan as the leak counts. See

Shellef, 507 F.3d at 100 (joinder of non-tax counts with tax counts improper because

the non-tax counts “neither depended upon nor necessarily led to the commission of

the alleged . . . tax misconduct and proof of the one act neither constituted nor

depended upon proof of the other”); United States v. Caraway, 2010 WL 275084, at *2

(W.D.N.Y. Jan 20, 2010) (failure to register as a sex offender count and possession of

child pornography “two distinct charges requiring vastly different evidence to prove

each crime”); United States v. Schneider, No. 07-CR-41, 2007 WL 2407060, at *2 (E.D.

Wis. Aug. 20, 2007) (severing child pornography counts from gun possession counts,

noting that “the simultaneous possession of the items does not automatically make

them part of the same act or transaction”).

      Instead, the evidence necessary to prove the child pornography counts is

entirely separate from the evidence necessary to prove the leak counts. When the

evidence necessary to prove two types of dissimilar counts is separate, severance is

necessary. Compare United States v. Litwok, 678 F.3d 208, 217 (2d Cir. 2012) (joinder of

mail fraud and tax evasion counts improper because “there was no evidentiary

overlap” between the counts); United States v. Tubol, 191 F.3d 88, 95 (2d Cir. 1999)
                                            6
       Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 10 of 15



(reversing because the defendant “used distinctly different methods in the two

robberies” and “targeted distinctly different victims—a bank and a small store.”);

Caraway, 2010 WL 275084 (granting severance for “two distinct charges requiring

vastly different evidence to prove each crime.”); with United States v. Page, 657 F.3d 126,

130 (2d Cir. 2011) (holding district court did not abuse its discretion in denying the

defendant’s motion to sever because “separate trials of the narcotics counts and the

gun count would have required much of the same evidence”).

       In contrast, cases that uphold decisions not to sever counts involve conduct

that is clearly similar in nature. For example, child pornography charges may be

similar in character to other types of charges that involve the sexual exploitation of

children. See Rivera, 546 F.3d at 253-54 (holding that child pornography and

enticement counts were properly joined because “child molestation and child

pornography . . . plainly represent acts of ‘similar character’ involving the

extraordinary mistreatment of children”) (citation and internal quotations omitted);

United States v. Jass, 331 F. App’x 850, 854 (2d Cir. 2009) (“sexual abuse counts and

child pornography counts were clearly of a similar character in that all counts involved

the sexual exploitation of children”). Unlike Rivera and Jass, there is no commonality

between the leak counts and the child pornography counts; the leak counts have

absolutely nothing to do with mistreatment of children. They do not involve the same

general subject matter and do not involve the admission of the same evidence.


                                            7
       Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 11 of 15



      Finally, the difference in timing between the alleged criminal actions further

demonstrates that the child pornography counts are not logically connected to the

leak counts. According to the government’s affidavit, Mr. Schulte allegedly searched

the Internet for child pornography in 2011 and 2012, four years before WikiLeaks

published the classified material. See Ex. A, April 14, 2017 Affidavit ¶ 15. The

indictment charges that the child pornography counts began in 2009, seven years

before the leak offenses allegedly occurred. And the government indicted Mr. Schulte

on the child pornography counts a full nine months before indicting him on the leak

counts. For this reason too, severance is appropriate. See Kerik, 615 F. Supp. 2d at 275

(severing tax offenses from non-tax offense where “the Government [ ] cobbled

together in the Superseding Indictment a laundry list of illegal schemes and false

statements made over the span of eight years. The charges are not related to all others

by time, actors, places, or subject matter”); United States v. Martinez, 92 CR. 839(SWK),

1993 WL 322768, at *9 (S.D.N.Y. Aug. 19, 1993) (“[T]he superseding Indictment in

no way suggests that the possession of the weapon . . . has any relation to the

narcotics conspiracy” in part because “[t]he gun was seized over four months later, at

a completely different location, under circumstances having no bearing on . . . the

alleged narcotics conspiracy.”).

      The only common denominator between the child pornography counts and

leak counts is Mr. Schulte. Because the child pornography and leak counts are not of a


                                            8
        Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 12 of 15



similar nature, or based on the same act or transaction or part of a common scheme

or plan, they were improperly joined and should now be severed.

       B.     Alternatively, the child pornography counts should be severed because
              including them would be substantially prejudicial to Mr. Schulte.

       Even when a court finds that joinder is proper under Rule 8(a), it should still

sever counts when joining them would be prejudicial to a defendant. Fed. R. Crim. P.

14(a) (“If the joinder of offenses or defendants in an indictment . . . appears to

prejudice a defendant or the government, the court may order separate trials of

counts, sever the defendants’ trials, or provide any other relief that justice requires.”);

see also United States v. Ohle, 678 F. Supp. 2d 215, 224 (S.D.N.Y. 2010) (“Even if joinder

is proper under Rule 8, a court may still sever pursuant to Rule 14(a) if it appears

joinder would prejudice a defendant or the government.”). When “offenses . . . are

purportedly of the same or similar character,” severance is required “unless evidence

of the joined offenses would be mutually admissible in separate trials” or if “the

evidence is sufficiently simple and distinct to mitigate the dangers otherwise created

by such a joinder.” United States v. Halper, 590 F.2d 422, 431 (2d Cir. 1978) (citations

and internal quotations omitted) (reversing joinder of Medicaid fraud and tax evasion

counts).

       Here, joining the child pornography and classified information counts would be

exceedingly prejudicial to Mr. Schulte. Courts have routinely recognized the common

sense conclusion that child pornography charges are inflammatory, so joining them to

                                             9
       Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 13 of 15



other types of counts carries a great risk of prejudice. See United States v. Lee, 2015 WL

12631238, at *3 (M.D. Pa. June 2, 2015) ( “it would be psychologically impossible for

a jury to disregard the evidence of child pornography in deciding Defendant’s guilt of

coercion or enticement; or vice versa”); United States v. Wellman, 2009 WL 159301, at

*7 (S.D. W. Va. Jan. 20, 2009) (severing gun count from obscenity and child

pornography counts because trying the two together “presents a serious risk that the

jury would not make a reliable judgement”); United States v. Sturm, 2007 WL 601976, at

*4 (D. Colo. Feb. 22, 2007) (“the charge of child pornography possession, particularly

detestable and inflammatory conduct, creates a real danger both that [the defendant]

may be confounded in presenting defenses and that they jury might decide to convict

[the defendant] of both crimes based upon a perceived criminal disposition”). See also

United States v. Pantoliano, 2010 WL 6371969, at *5 (E.D.N.Y. Nov. 24, 2010) (robbery

“charges [we]re relatively straightforward” and each group of charges was “no more

or less inflammatory” than the other). This risk of prejudice would surely be present

in Mr. Schulte’s case.

       The child pornography evidence would also ordinarily be inadmissible

propensity evidence in a trial about the classified information (and vice versa). See Fed.

R. Evid. 404(b) (“Evidence of a crime, wrong, or other act is not admissible to prove

a person’s character in order to show that on a particular occasion the person acted in

accordance with the character.”). In this circumstance too, joinder is prejudicial. See

United States v. Sampson, 385 F.3d 183, 192 (2d Cir. 2004) (holding that joinder
                                            10
       Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 14 of 15



substantially prejudiced the defendant in part because it allowed what otherwise would

have been impermissible propensity evidence); Kerik, 615 F. Supp. 2d at 275 ( “When

totally unrelated offense are joined, a defendant faces considerable risk of substantial

prejudice”); United States v. Krug, 198 F. Supp. 3d 235, 251 (W.D.N.Y. 2016) (“A

defendant may be substantially prejudiced . . . if evidence that the jury should not

consider as to certain counts were nonetheless admitted in a joint trial,” because “the

jury might improperly use that evidence to infer a defendant’s guilt as to counts on

which the evidence is inadmissible”).

      Thus, given the substantial prejudice Mr. Schulte faces if the child pornography

counts are joined with the leak counts, the counts should be severed.




                                           11
         Case 1:17-cr-00548-PAC Document 99 Filed 06/18/19 Page 15 of 15




                                  CONCLUSION

      The Court should sever counts twelve through fifteen from the rest of the

indictment because joinder is improper under Rule 8(a). Alternatively, the counts

should be severed pursuant to Rule 14(a) because their inclusion would substantially

prejudice Mr. Schulte.

Dated:        New York, New York
              June 18, 2019

                                               Respectfully submitted,
                                               Federal Defenders of New York

                                              /s/ Sabrina P. Shroff
                                           By: ________________________
                                              Sabrina P. Shroff
                                              Edward S. Zas
                                              Allegra Glashausser
                                              Lauren M. Dolecki
                                              Assistant Federal Defenders
                                              52 Duane Street, 10th Floor
                                              New York, New York 10007
                                              Tel.: (212) 417-8713




                                          12
